Allowable Subject Matter
Claims 1-20 are allowable because the independent claims 1, 19, and 20, as a whole, overcome the prior art of record.  For instance, Lee et al. Ogle et al. (US 2015/0221199) teaches a system for providing awareness in hospitality environments and determining a location of a wireless-enabled device in the environment.  However, Olge does not quite teach transmitting to, and processing by, a server both a received signal strength and a transmitted signal strength.  Furthermore, references such as Malik et al. (US 2009/0147697) teach the use of trilateration techniques for determining the location of a wireless device.  However, the prior art of record cannot be reasonably combined in order to teach the exact structure of the system as disclosed within the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chavan et al. (US 2018/0143601); Varoglu et al. (US 2015/0181548); McLarty et al. (US 2014/0058778); and Dean et al. (US 2009/0163224).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER GEE/
Primary Examiner, Art Unit 2425